Tuck, J.,
delivered the opinion of this court.
We agree with the Court of Common Pleas, that a trustee in insolvency cannot employ a professional adviser and charge his compensation to the estate. But where the assistance of *301counsel is required in prosecuting or defending the interests of the creditors, they are properly payable out of the funds. Young’s Appeal, 8 Gill, 286. The proof shows, that there were many cases before justices of the peace, to all or some of which the appellant attended professionally. We think when the case was remanded to the auditor for further proof of claims, liberty should have been allowed to the appellant to make good his claim, by showing the extent and character of his services and the value thereof. The record will be remanded under the act of 1849, ch. 88, that further proceedings may be had according to the views here expressed. The costs should be paid out of the estate.

Cause remanded.